21. Spent fuel and radioactive waste (
on behalf of the S&D Group. - (DE) Madam President, unfortunately we submitted the request for roll call votes too late for this paragraph. Nonetheless, I would ask for your indulgence and that of the House in permitting a roll call vote in the split vote.
rapporteur. - (SL) Madam President, it could be that I was not paying enough attention, but according to my voting sheet, we have not voted on part 2 of Amendment 62.
If you had been listening you would have heard that it fell.